ON RETURN TO REMAND

BOWEN, Presiding Judge.
On remand, in full compliance with our instructions, the circuit judge entered the following order:
“This ease has been returned to this Court by Order of the Court of Criminal Appeals. The Petitioner, a convicted felon, has filed a Ride 32 petition. His complaints are as follows:
“1. Ineffective counsel.
“2. Lack of jurisdiction in the trial court due to absence of an arrest warrant.
“3. Invalid indictment in that no evidence was presented to the Grand Jury and it fails to state ‘knowingly.’
“This Judge has a SPECIFIC RECOLLECTION of this case (See copy of TRIAL NOTES, made during course of this trial ...).
“This Petitioner was represented by one of the most experienced criminal defense lawyers in Lee County. His claim of ineffective representation is baseless and totally without merit.
*164“The claim of lack of jurisdiction due to absence of an arrest warrant is without merit. This case was tried on an indictment returned by the Grand Jury.
“The claim that the indictment was defective is without merit....
“This Petition is dismissed!”
The judgment of the circuit court dismissing the appellant’s petition for post-conviction relief is affirmed.
OPINION EXTENDED;
AFFIRMED.
All Judges concur.